[logo.jpg]
 
SUBSCRIPTION AGREEMENT


GETFUGU, INC.
8560 W. Sunset Blvd., 7th Floor
West Hollywood, CA 90069


Ladies and Gentlemen:


The undersigned subscriber (“Subscriber”) desires to purchase the number of
Shares set forth on the signature page of this Agreement (the
“Agreement”).  Accordingly, the Company and Subscriber agree as follows:


1.           Sale and Purchase. Subject to the terms and conditions set forth in
this Agreement, Subscriber hereby tenders the amount set forth on the signature
page of this Agreement for the purchase of the number of Shares set forth on the
signature page hereto.
 
2.           Representations, Warranties, and Agreements of Subscriber. In
connection with this subscription, Subscriber hereby makes the following
representations, warranties, and agreements with the Company and confirms the
following understandings, each of which are made or confirmed, as the case may
be, with respect to Shares subscribed for herein:
 
(a)           Investment Purpose. Subscriber understands that the Shares, (the
“Securities”) are “restricted securities” and have not been registered under the
Securities Act (as defined below) or any applicable state securities law and is
acquiring the Securities as principal for its own account for investment
purposes only and not with a view to or for distributing or reselling such
Securities or any part thereof, has no present intention of distributing any of
such Securities and has no arrangement or understanding with any other persons
regarding the distribution of any them (this representation and warranty not
limiting Subscriber’s right to sell the Securities in compliance with applicable
federal and state securities laws).  Subscriber is acquiring the Securities in
the ordinary course of its business.  Subscriber does not have any agreement or
understanding, directly or indirectly, with any person or entity to distribute
any of the Securities.
 
(b)           Review and Evaluation of Information Regarding the Company.
 
(i)           Subscriber is familiar with the Company’s financial condition and
actual and proposed operations. Without limiting the foregoing, the Subscriber
acknowledges that the undersigned has reviewed the corporate documents regarding
the Company and the terms of this Offering.
 
www.getfugu.com
 
-1-

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
(ii)           In addition to the foregoing, Subscriber acknowledges that
Subscriber has conducted, or has been afforded the opportunity to conduct, an
investigation of the Company and has been offered the opportunity to ask
representatives of the Company questions about the Company’s financial condition
and proposed business and that Subscriber has obtained such available
information as Subscriber has requested, to the extent Subscriber has deemed
necessary, to permit Subscriber to fully evaluate the merits and risks of an
investment in the Company.  Representatives of the Company have answered all
inquiries that Subscriber has put to them concerning the Company and its
activities, and the offering and sale of the Securities.
 
(c)           Risks. Subscriber recognizes that the purchase of the Securities
involves a high degree of risk and is suitable only for persons of adequate
financial means who have no need for liquidity in this investment in that (i)
Subscriber may not be able to liquidate the investment in the event of an
emergency; (ii) transferability is limited; and (iii) in the event of a
disposition, Subscriber could sustain a complete loss of the entire investment.
 
(d)           Accredited Investor Status.  Subscriber represents that Subscriber
is an “accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933, amended (the “Securities
Act”).  Specifically, the Subscriber is (check appropriate items):
 
_________                                (i)           A bank, savings and loan
association or other similar institution (as defined in Sections 3(a)(2) and
3(a)(5)(A) of the Securities Act);


_________                                (ii)            A broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”);


_________                                (iii)           An insurance company
(as defined in Section 2(13) of the Securities Act);


_________                                (iv)            An investment company
registered under the Investment Company Act of 1940 (the “Investment Company
Act”);


_________                                (v)           A Small Business
Investment Company licensed by the U.S. Small Business Administration under
Sections 301(c) or (d) of the Small Business Investment Act of 1958;


_________                                (vi)           Any plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its subdivisions for the benefit to its employees,
which plan has total assets in excess of $5,000,000;


_________                                (vii)           An employee benefit
plan within the meaning of the Employee Retirement Income Security Act of 1974
(“ERISA”), if the investment decision is made by a “Plan Fiduciary”, as defined
in Section 3(21) of ERISA, which is either a bank, savings and loan association,
insurance company or registered investment adviser;
 
www.getfugu.com
 
-2-

--------------------------------------------------------------------------------

 


[logo.jpg]
 
 
_________                                (viii)                      An employee
benefit plan within the meaning of ERISA having total assets in excess of
$5,000,000;


_________                                (ix)           A self-directed employee
benefit plan within the meaning of ERISA, with investment decisions made solely
by persons who are accredited investors as defined in Rule 501(a) of Regulation
D;


_________                                (x)           A business development
company (as defined in Section 2(a)(48) of the Investment Company Act) or a
private business development company (as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940);


_________                                (xi)           A corporation,
partnership, Massachusetts or similar business trust, or organization described
in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended (tax
exempt organization), not formed for the specific purpose of acquiring the
Securities having total assets in excess of $5,000,000;


_________                                (xii)           Any executive officer
or director of the Company;


_________                                (xiii)                      An
individual having an individual net worth or a joint net worth with spouse at
the time of purchase in excess of $1,000,000;


_________                                (xiv)                      An
individual whose net income was in excess of $200,000 in each of the two most
recent years, or whose joint income with spouse was in excess of $300,000 in
each of those years, and who reasonably expects his net income to reach such
level in the current year;


_________                                (xv)            A trust with total
assets in excess of $5,000,000 not formed for the specific purpose of acquiring
the Securities whose purchase is directed by a sophisticated person (i.e.,
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of any securities); or


_________                                (xvi)                      Any entity
in which all of the entity owners are “accredited investors.”


(e)           Subscriber’s Financial Experience. Subscriber is sufficiently
experienced in financial and business matters to be capable of evaluating the
merits and risks of an investment in the Company or, if he or she has utilized
the services of a purchaser representative, together with such representative,
are sufficiently experienced in financial and business matter to be capable of
evaluating the merits and risks of an investment in the Company.  Subscriber is
able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment.
 
(f)           Suitability of Investment. Subscriber has evaluated the merits and
risks of Subscriber’s proposed investment in the Company, including those risks
particular to Subscriber’s situation, and has determined that this investment is
suitable for Subscriber. Subscriber has adequate financial resources for an
investment of this character, and at this time Subscriber can bear a complete
loss of Subscriber’s investment. Further, Subscriber will continue to have,
after making an investment in the Securities, adequate means of providing for
Subscriber’s current needs, the needs of those dependent on Subscriber, and
possible personal contingencies.  Subscriber specifically represents that he or
she has a net worth at least five times greater than the investment made herein.

www.getfugu.com
 
-3-

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
(g)           Exempt Offering. Notwithstanding that the Company intends to
register the Shares for resale, Subscriber understands that the sale of the
Securities is not being registered on the basis that this issuance is exempt
from registration under the Securities Act, and the applicable state securities
laws, and the rules and regulations promulgated thereunder, and that reliance on
such exemptions is predicated, in part, on Subscriber’s representations and
warranties contained in this Agreement.
 
(h)           Limitations on Disposition. Subscriber understands that there are
substantial restrictions on the transferability of the Securities pursuant to
the Securities Act; the Securities will not be, and, except as provided in the
Registration Rights Agreement, Subscriber has no right to require that the
Securities be registered under the Securities Act; and, accordingly, Subscriber
may have to hold the Securities for an indefinite period of time until the
Shares have been registered by the Company or are subject to an exemption from
registration. Subscriber represents that Subscriber can afford to hold the
Securities for an indefinite period of time. Subscriber further understands that
an opinion of counsel and other documents may be required to transfer the
Securities.  Subscriber acknowledges that until registered under the Securities
Act, the Securities shall bear the following, or a substantially similar,
restrictive legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT.”
 
(i)           Absence of Official Evaluation. Subscriber understands that no
federal or state agency has made any finding or determination as to the fairness
of the terms of an investment in the Company, or any recommendation for or
endorsement of the Securities offered hereby.

 
www.getfugu.com
 
-4-

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
(j)           Additional Financing. Subscriber further acknowledges that nothing
here­under shall preclude the Company from seeking and/or procuring additional
equity and/or debt financing.
 
(k)           Nonreliance. Subscriber is not relying on the Company or any
representation contained herein or in the documents referred to herein with
respect to the tax and economic effect of Subscriber’s investment in the
Company.
 
(l)           Acceptance. Subscriber acknowledges that the Company shall, in its
sole discretion, have the right to accept or reject this subscription, in whole
or in part, for any reason or for no reason. If Subscriber’s subscription is
accepted by the Company, Subscriber shall, and Subscriber hereby elects to,
execute any and all further documents necessary in the opinion of the Company to
complete his subscription and become a shareholder of the Company.
 
(m)           Authority to Enter into Agreement. Subscriber has the full right,
power, and authority to execute and deliver this Agreement and perform
Subscriber’s obligations here­under.
 
(n)           Entity as a Subscriber. If Subscriber is a corporation,
partnership, trust, or other entity, (i) Subscriber is authorized and qualified
to become a shareholder of, and is authorized to, make its investment in the
Company; (ii) Subscriber has not been formed for the purpose of acquiring an
interest in the Company; (iii) Subscriber has not been in existence for less
than 90 days prior to the date hereof; (iv) Subscriber is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations thereunder; (v) the
execution, delivery and performance by Subscriber of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate action on the part of Subscriber; and (vi) this Agreement has been
duly executed by Subscriber, and when delivered by Subscriber in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
Subscriber, enforceable against it in accordance with its terms except (x) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (y) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (z) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(o)           Prohibitions on Cancellation, Termination, Revocation,
Transferability, and Assignment. Subscriber hereby acknowledges and agrees that,
except as may be specifically provided herein or by applicable law, Subscriber
is not entitled to cancel, terminate, or revoke this Agreement, and this
Agreement shall survive Subscriber’s death or disability or any assignment of
the Securities.  Subscriber further agrees that Subscriber may not transfer or
assign Subscriber’s rights under this Agreement, and Subscriber understands
that, if Subscriber’s subscription is accepted, the transferability of the
Securities will be restricted.
 
www.getfugu.com
 
-5-

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
(p)           Obligation. This Agreement constitutes a valid and legally binding
obligation of Subscriber and neither the execution of this Agreement nor the
consummation of the transactions contemplated herein will constitute a violation
of or default under, or conflict with, any judgment, decree, statutes or
regulation of any governmental authority applicable to Subscriber, or any
contract, commitment, agreement, or restriction of any kind to which Subscriber
is a party or by which Subscriber’s assets are bound. The execution and delivery
of this Agreement does not, and the consummation of the transactions described
herein will not, violate applicable laws, or any mortgage, lien, agreement,
indenture, lease or understanding (whether oral or written) of any kind
outstanding relative to Subscriber.
 
(q)           Required Approvals. No approval, authorization, consent, order, or
other action of, or filing with, any person, firm or corporation or any court,
administrative agency or other governmental authority is required in connection
with the execution and delivery of this Agreement by Subscriber or the purchase
of the Securities.
 
(r)           No General Solicitation. Subscriber is not subscribing for the
Securities because of or following any advertisement, article, notice, or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation or a subscription by a person other than an authorized
representative of the Company.
 
(s)           Residence. If Subscriber is an individual, then Subscriber resides
in the state or province identified in the address of Subscriber set forth on
the signature page hereto; if Subscriber is a partnership, corporation, limited
liability company or other entity, then the office or offices of Subscriber in
which its investment decision was made is located at the address or addresses of
Subscriber set forth on the signature page hereto.
 
(g)           Rule 144.  Subscriber acknowledges and agrees that the Securities
are “restricted securities” as defined in Rule 144 promulgated under the
Securities Act as in effect from time to time and must be held indefinitely
unless they are subsequently registered under the Securities Act or an exemption
from such registration is available.  Subscriber has been advised or is aware of
the provisions of Rule 144, which permits limited resale of shares purchased in
a private placement subject to the satisfaction of certain conditions,
including, among other things: the availability of certain current public
information about the Company, the resale occurring following the required
holding period under Rule 144 and the number of shares being sold during any
three-month period not exceeding specified limitations.
 
3.           Representations, Warranties and Agreements of the Company. In
connection with this subscription, the Company makes the following
representations, warranties and agreements and confirms the following
understandings:
 
(a)           Company’s Good Standing. The Company is a corporation organized
and validly existing under the laws of the State of Nevada, and it has all
corporate authority and power to conduct its business and to own its
properties.  The Company is duly qualified and in good standing as a foreign
corporation in each jurisdiction in which its operations require such
qualification.
 
www.getfugu.com
 
-6-

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
(b)           Authorization; Conflict; Valid and Binding Obligation. This
Agreement and the transactions contemplated herein have been duly and validly
authorized by all requisite corporate action of the Company and no further
consent or authorization of the Company or the Board of Directors or its
stockholders is required. The Company has full right, power and capacity to
execute, deliver and perform its obligations under this Agreement and the other
agreements, instruments and documents contemplated hereby. No governmental
license, permit or authorization and no registration or Reports with any court,
governmental authority or regulatory agency is required in connection with the
Company’s execution, delivery and/or performance of this Agreement, other than
any Reports required by applicable federal and state securities laws. The
execution, delivery and performance of this Agreement, the consummation of the
transactions herein contemplated and the compliance with the terms of this
Agreement by the Company will not violate or conflict with any provision of the
Articles of Incorporation or Bylaws of the Company, or any agreement,
instrument, law or regulation to which the Company is a party or by which the
Company may be bound. This Agreement, upon execution and delivery by the
Company, will represent the valid and binding obligation of the Company
enforceable in accordance with its terms.
 
(c)           Use of Proceeds. The Company will be using the funds raised in
this Offering for general working capital and to pursue its business plan.
 
(d)           Reports, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority in connection with the execution, delivery and
performance by the Company of this Agreement, other than (i) application(s) to
each applicable Trading Market (as defined in the Registration Rights Agreement)
for the listing of the Shares for trading thereon in the time and manner
required thereby and (ii) the filing of Form D with the Securities and Exchange
Commission (the “Commission”) and such Reports as are required to be made
under applicable state securities laws.


(e)           Issuance of the Securities. The Securities are duly authorized
and, when issued and paid for in accordance with this Agreement, will be duly
and validly issued, fully paid and nonassessable, free and clear of all liens
imposed by the Company other than restrictions on transfer provided for in this
Agreement.
 
(f)           Capitalization. As of the date of this Agreement, the Company’s
authorized capitalization consisted of Five Hundred Million (500,000,000) shares
of Common Stock, $0.001 par value per share, of which 162,645,000 shares are
issued and outstanding as of September 9, 2009.  There are no outstanding
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock.  The Company does not have any
subsidiaries and does not own any capital stock of, assets comprising the
business of, obligations of, or any other interest (including any equity or
partnership interest) in any person or entity.
 
www.getfugu.com
 
-7-

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 


(g)           No Conflict or Violation.  The execution and delivery by the
Company of this Agreement, will not result in any conflict with, or result in a
violation or breach of any of the terms, conditions or provisions of, or
constitute (with or without due notice, lapse of time or both) a default under,
or give rise to a right of termination, cancellation or acceleration of any
obligation under agreement, note, contract, franchise, lease or other agreement
or instrument to which the Company is a party or by which it may be bound.


(i)           SEC Reports.  The Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Act and the Exchange
Act (all of the foregoing filed reports and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to herein as the “SEC Reports”),
or has timely filed for a valid extension of such time of filing and has filed
any such SEC Reports prior to the expiration of any such extension.  As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable, and the
applicable rules and regulations of the SEC promulgated thereunder.  The SEC
Reports do not and will not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not
misleading.  Since June 30, 2009 there has not occurred any event, change,
circumstance or effect that could reasonably be expected to have a material
adverse effect on the Company that has not been set forth in the SEC Reports.


(j)           Financial Statements.  As of their respective dates, the financial
statements of the Company included in the SEC Reports complied as to form in all
material respects with applicable accounting requirements and the applicable
published rules and regulations of the SEC with respect thereto.  The financial
statements included in the SEC Reports were prepared in conformity with GAAP
applied on a consistent basis and fairly present, in all material respects, the
financial position of the Company as at the respective dates thereof and the
results of operations and cash flows, on a consolidated basis, of the Company
for each of the periods then ended.  The Company has no contingent liability or
liability for taxes, long term lease or unusual forward or long term commitment
that is not reflected in the financial statements included in the SEC Reports or
the notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of the Company.


(k)           Taxes.  All Tax returns and reports of the Company required to be
filed by it have been prepared in accordance with law, have been timely filed,
and all Taxes, assessments, fees and other governmental charges upon the Company
and upon its respective properties, assets, income and franchises which are
shown as due and payable thereon, or have been assessed, have been paid, except
for those claims or charges which are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted. No taxing
authority has given notice of an assertion, or is threatening to assert, against
the Company any deficiency or claim for additional Taxes or interest thereon or
penalties in connection therewith
 
www.getfugu.com
 
-8-

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 


(l)           Litigation; Orders.  Except as disclosed in the SEC Reports, there
is no action, suit, inquiry, notice of violation, proceeding or investigation
pending or, to the knowledge of the Company, threatened against or affecting the
Company, or any of its properties or assets before or by any court, arbitrator,
governmental or administrative agency, regulatory authority (federal, state,
county, local or foreign), stock market, stock exchange or trading facility
that, individually or in the aggregate, could reasonably be expected to have a
material adverse effect on the Company or that adversely affects the legality,
validity or enforceability of this Agreement.


(m)           Material Non-Public Information.  The Company has not provided to
the Subscribers any material non-public information other than information
related to the transactions contemplated by this Agreement, all of which
information related to the transactions contemplated hereby shall be disclosed
by the Company pursuant to Section 6(j) hereof.  The Company understands and
confirms that each Subscriber shall be relying on the foregoing representations
in effecting transactions in securities of the Company.
 
(n)           Sarbanes-Oxley.  The Chief Executive Officer and the Chief
Financial Officer of the Company have signed, and the Company has furnished to
the SEC, all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002.  Such certifications contain no qualifications or
exceptions to the matters certified therein and have not been modified or
withdrawn; and neither the Company nor any of its officers has received notice
from any governmental entity questioning or challenging the accuracy,
completeness, form or manner of filing or submission of such
certifications.  The Company is otherwise in compliance in all material respects
with all applicable effective provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations issued thereunder by the SEC.  The Company has
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and designed such disclosure controls
and procedures to ensure that information required to be disclosed by the
Company in the reports it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
SEC’s rules and forms.  The Company has established internal control over
financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f))
for the Company and designed such internal control over financial reporting to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principals.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures and internal control over financial reporting as of the end of
the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures and internal control over financial reporting based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.
 
www.getfugu.com
 
-9-

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
(o)           Financial Statements.  The financial statements of the Company in
the SEC Reports present fairly, in accordance with United States generally
accepted accounting principles (“GAAP”), consistently applied, the financial
position of the Company as of the dates indicated, and the results of its
operations and cash flows for the periods therein specified, subject, in the
case of unaudited financial statements for interim periods, to normal year-end
audit adjustments.
 
(p)           Absence of Certain Changes Since the Balance Sheet Date.  Except
as set forth in the SEC Reports, since December 31, 2008, the business and
operations of the Company  have been conducted in the ordinary course consistent
with past practice, and there has not been:
 
(i) any declaration, setting aside or payment of any dividend or other
distribution of the assets of the Company with respect to any shares of capital
stock of the Company or any repurchase, redemption or other acquisition by the
Company or any subsidiary of the Company of any outstanding shares of the
Company’s capital stock (and the Company has not made any agreements to do any
of the foregoing);
 
(ii)           any damage, destruction or loss, whether or not covered by
insurance, except for such occurrences, individually and collectively, that have
not had, and would not reasonably be expected to have, a material adverse effect
on the Company;
 
(iii)           any waiver by the Company of a valuable right or of a material
debt owed to it, except for such waivers, individually and collectively, that
have not had, and would not reasonably be expected to have, a material adverse
effect on the Company;
 
(iv)           any material change or amendment to, or any waiver of any
material right under a material contract or arrangement by which the Company or
any of its or their respective assets or properties is bound or subject;
 
(v)           any change by the Company in its accounting principles, methods or
practices or in the manner in which it keeps its accounting books and records,
except any such change required by a change in GAAP or by the SEC; or
 
(vi)           any other event or condition of any character, except for such
events and conditions that have not resulted, and are not expected to result,
either individually or collectively, in a material adverse effect on the
Company.
 
www.getfugu.com
 
-10-

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
(q)           Intellectual Property.
 
 
(i)           Except as set forth in the SEC Reports, the Company owns or
possesses sufficient rights to use all patents, patent rights, inventions, trade
secrets, know-how, trademarks, service marks, trade names, copyrights,
information and other proprietary rights and processes (collectively,
“Intellectual Property”), which are necessary to conduct its or their respective
businesses as currently conducted and as described in the SEC Reports free and
clear of all liens, encumbrances and other adverse claims, except where the
failure to own or possess free and clear of all liens, encumbrances and other
adverse claims would not reasonably be expected to result, either individually
or in the aggregate, in a material adverse effect on the Company.
 
(ii)           The Company has not received any written notice of, nor has
knowledge of, any infringement of or conflict with rights of others with respect
to any Intellectual Property and neither the Company nor any of its Subsidiaries
has knowledge of any infringement, misappropriation or other violation of any
Intellectual Property by any third party, which, in either case, either
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to have a material adverse
effect on the Company.
 
(iii)           To the Company’s knowledge, none of the patent rights owned or
licensed by the Company are unenforceable or invalid.
 
(iv)           The Company is not aware that any of its employees is obligated
under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with their duties to the Company or
that would conflict with the Company’s business.
 
 (r)
 
Insurance.  The Company maintains insurance of the types and in the amounts that
the Company reasonably believes is prudent and adequate for its business and
which is at least as extensive as is customary for other companies in the
Company’s industry, all of which insurance is in full force and effect.
 
(t)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company.  No executive officer, to the knowledge of the Company, is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters.
 
www.getfugu.com
 
-11-

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
(u)           Internal Accounting Controls.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
(v)           Transactions With Officers and Directors.  Except as set forth in
the SEC Reports, none of the officers or directors of the Company has entered
into any transaction with the Company  that would be required to be disclosed
pursuant to Item 404(a) or (c) of Regulation S-K of the SEC.
 
(w)            Investment Company.  The Company is not now, and after the sale
of the Securities under this Agreement and the application of the net proceeds
from the sale of the Securities described herein will not be, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
(y)           No Integrated Offering.  Neither the Company, nor any Affiliate of
the Company, nor any person acting on its or their behalf has, directly or
indirectly, engaged in any form of general solicitation or general advertising
with respect to any security or made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the offering or issuance of the Securities to be integrated with prior offerings
by the Company for purposes of the Securities Act which would cause Regulation D
or any other applicable exemption from registration under the Securities Act to
be unavailable, or would cause any applicable state securities laws exemptions
or any applicable stockholder approval provisions exemptions, including, without
limitation, under the rules and regulations of any national securities exchange
or automated quotation system on which any of the securities of the Company are
listed or designated to be unavailable, nor will the Company take any action or
steps that would cause the offering or issuance of the Securities to be
integrated with other offerings.


(z)           Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Subscribers as a result of the Subscribers and
the Company fulfilling their obligations or exercising their rights under this
Agreement and the Warrants, including without limitation as a result of the
Company’s issuance of the Securities and the Subscribers’ ownership of the
Securities.


(aa)           No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company.
 
www.getfugu.com
 
-12-

--------------------------------------------------------------------------------

 
 
[logo.jpg]

 
(bb)           Acknowledgment Regarding Subscribers’ Purchase of Purchased
Securities.  The Company acknowledges and agrees that each of the Subscribers is
acting solely in the capacity of an arm’s length Subscriber with respect to this
Agreement and the transactions contemplated hereby.  The Company further
acknowledges that no Subscriber is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any advice given by any Subscriber or any
of their respective representatives or agents in connection with this Agreement
and the transactions contemplated hereby is merely incidental to the
Subscribers’ purchase of the Securities.  The Company further represents to each
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.


(cc)           Manipulation of Price.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities or (iii) paid or agreed to pay to
any person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent and any approved
broker-dealers in connection with the placement of the Securities.


(dd)           Legend Removal.  The Company agrees, upon a Subscriber’s
reasonable request, to reissue certificates representing any of the Shares and
Warrant Shares without any restrictive  legend: (i) while a registration
statement covering the resale of such securities is effective under the
Securities Act, (ii) following any sale of such securities pursuant to Rule 144
(assuming the transferor is not an affiliate of the Company), (iii) if such
Securities are eligible for sale under Rule 144(b) (to the extent that the
applicable Subscriber provides a certification or legal opinion to the Company
to that effect), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including controlling judicial
interpretations and pronouncements issued by the Commission). Following the
effective date of a registration statement, which includes the Securities, or at
such earlier time as a legend is no longer required for the Shares and the
Warrant Shares, the Company will, promptly following the delivery by a
Subscriber to the Company or the Company’s transfer agent of a legended
certificate representing such securities, deliver or cause to be delivered to
such Subscriber a certificate representing such securities that is free from all
restrictive legends.  If requested by a Subscriber, certificates for securities
subject to legend removal hereunder shall be transmitted by the transfer agent
of the Company to the Subscribers by crediting the account of the Subscriber’s
prime broker with the Depository Trust Company (“DTC”).


(ee)            Shell Company Status. The Company has ceased to be an issuer
defined in Rule 144(i)(1)(i); is subject to the reporting requirements of
Section 13 or 15 (d) of the Exchange Act; has filed all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months, other than Form 8-K reports; has
filed current "Form 10 information" (as defined in Rule 144(i)(3)) with the SEC
reflecting its status as an entity that is no longer an issuer described in Rule
144(i)(1)(i); and the Company filed “Form 10 information” with the SEC on April
15, 2009.
 
www.getfugu.com
 
-13-

--------------------------------------------------------------------------------

 
 
[logo.jpg]

4.           Survival of Representations, Warranties, Agreements and
Acknowledgments. The representations, warranties, agreements, and
acknowledgments of the Company and Subscriber shall survive the offering and
purchase of the Securities.


5.           (a) Indemnification of the Company. Subscriber agrees to indemnify
and hold harmless the Company against and in respect of any and all loss,
liability, claim, damage, deficiency, and all actions, suits, proceedings,
demands, assessments, judgments, costs and expenses whatsoever (including, but
not limited to, attorneys’ fees reasonably incurred in investigating, preparing,
or defending against any litigation commenced or threatened or any claim
whatsoever through all appeals) arising out of or based upon any false
representation or warranty or breach or failure by Subscriber to comply with any
covenant or agreement made by it herein or in any other document furnished by it
in connection with this subscription.
 
(b) Indemnification of the Subscriber. The Company agrees to indemnify and hold
harmless the Subscriber against and in respect of any and all loss, liability,
claim, damage, deficiency, and all actions, suits, proceedings, demands,
assessments, judgments, costs and expenses whatsoever (including, but not
limited to, attorneys’ fees reasonably incurred in investigating, preparing, or
defending against any litigation commenced or threatened or any claim whatsoever
through all appeals) arising out of or based upon any false representation or
warranty or breach or failure by the Company to comply with any covenant or
agreement made by it herein or in any other document furnished by it in
connection with this subscription.
 
6.           Miscellaneous.
 
(a)   Amendments. This Agreement may not be amended, supplemented, or modified
in whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment, supplement, or
modification is sought.
 
(c)           Notices. Any notice, demand, or other communication that any party
hereto may be required, or may elect, to give to anyone interested hereunder
shall be deemed given on the date initially received if delivered by facsimile
transmission followed by registered or certified mail confirmation; on the date
delivered by an overnight courier service; on the third business day after it is
mailed if mailed by registered or certified mail (return receipt requested, with
postage and other fees prepaid) addressed to such addresses as provided herein.
 
www.getfugu.com
 
-14-

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
(d)           Successors and Assigns. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to Subscriber’s benefit and the
benefit of Subscriber’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns. If the undersigned is more than one
person, the obligation of the undersigned shall be joint and several and the
agreements, representations, warranties, and acknowledgements herein contained
shall be deemed to be made by and be binding upon each such person and his
heirs, executors, successors, administrators, legal representatives, and
permitted assigns.
 
(e)           Choice of Law; Venue. This Agreement will be interpreted,
construed, and enforced in accordance with the internal laws of the State of New
York, without giving effect to the application of the principles pertaining to
conflicts of laws.  Any proceeding arising between the parties in any manner
pertaining or relating to this Agreement shall, to the extent permitted by law,
be held in New York.
 
(f)           Effect of Waiver. The failure of any party at any time or times to
require performance of any provision of this Agreement will in no manner affect
the right to enforce the same. The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.
 
(g)           Severability. The invalidity, illegality, or unenforceability of
any provision or provisions of this Agreement will not affect any other
provision of this Agreement, which will remain in full force and effect, nor
will the invalidity, illegality, or unenforceability of a portion of any
provision of this Agreement affect the balance of such provision. In the event
that any one or more of the provisions contained in this Agreement or any
portion thereof shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, this Agreement shall be reformed, construed, and
enforced as if such invalid, illegal, or unenforceable provision had never been
contained herein.
 
(h)           Enforcement. Should it become necessary for any party to institute
legal action to enforce this Agreement, the successful party will be awarded
reasonable attorneys’ fees at all trial and appellate levels, expenses, and
costs.
 
(i)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.
 
www.getfugu.com
 
-15-

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
(j) 8-K Filing and Publicity; Standstill.  On or before 8:30 a.m., Eastern time,
on the first business day following the date of this Agreement, the Company
shall issue a press release describing the terms of the transactions
contemplated by this Agreement, but not including the names of the Subscriber
and the amount of Securities purchased hereby.  On or before 8:30 a.m., Eastern
time, on the second business day following the date of this Agreement, the
Company shall file a Current Report on Form 8-K describing the terms of the
transactions contemplated by this Agreement in the form required by the Exchange
Act and attaching this Agreement as an exhibit to such filing (the “8-K
Filing”), but not including the name of the Subscriber and the amount of
Securities purchased hereby except as required by the instructions to Form
8-K.  From and after the filing of the 8-K Filing with the SEC, the Subscribers
as a consequence of participating in the transactions contemplated by this
Agreement shall not be in possession of any material, nonpublic information
received from the Company, any of its subsidiaries or any of their respective
officers, directors, employees or agents authorized to disclose such
information, that is not disclosed in the 8-K Filing.  The Company shall not,
and shall cause each of its subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide the Subscribers with
any material, nonpublic information regarding the Company or any of its
subsidiaries from and after the filing of the 8-K Filing with the SEC without
the consent of the Subscribers. If a Subscriber has, or believes it has,
received any such material, nonpublic information regarding the Company or any
of its subsidiaries prior to the Closing Date, it shall provide the Company with
written notice thereof and the Company shall within five (5) business days
thereafter, make public disclosure of such material, nonpublic information if
permitted under applicable law or without breach or violation of any agreement,
contract or other obligation of the Company unless the Board of Directors of the
Company shall determine that such disclosure would reasonably be expected to
result in a material and adverse effect on the Company or its business,
prospects, finances or properties.  Except for such disclosure as the Company is
advised by counsel is required to be included in documents filed with the SEC or
otherwise required by law, the Company shall not use the name of, or make
reference to, any Subscriber or any of its Affiliates or investment advisers in
any press release or in any public manner (including any reports or Reports made
by the Company under the Exchange Act) without such Subscriber's prior written
consent.
 
(k)           Further Assurances. The parties hereto will execute and deliver
such further instruments and do such further acts and things as may be
reasonably required to carry out the intent and purposes of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
www.getfugu.com
 
-16-

--------------------------------------------------------------------------------

 
GETFUGU, INC.


SUBSCRIPTION AGREEMENT


IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of    this ____ day of November, 2009.


Total Number of Shares Subscribed for: Five Million, Two Hundred Fifty Thousand
Five Hundred Twenty-Five (5,250,525).


Total Purchase Price: $1,750,000



   
(Signature of Subscriber)
         
(Print Name of Subscriber)
         
(Address)
         
(Telephone Number)
                     
(Date)
         
(Federal Employer Identification Number
or Other Tax Identification Number)
 

 

 
 
 

--------------------------------------------------------------------------------

 


[TO BE COMPLETED BY THE COMPANY]


Subscription Acceptance Page


GETFUGU, INC.


APPROVED AND ACCEPTED in accordance with the terms of this Subscription
Agreement on this _____ day of November, 2009.


On behalf of GETFUGU, INC.




By:                                                      


Print Name:                                                      


Title:                                                      



